Citation Nr: 1300333	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a colon disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also listed in the November 2006 statement of the case.  Service connection for PTSD was granted by the RO in a January 2012 rating decision.  As such, that issue has been resolved, and is not before the Board.  See 38 C.F.R. § 20.200 (2012); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that the file contains VA treatment records that are relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record reveals that further action on the claim is warranted.

The Veteran claims that he has had diverticulitis and other colon problems since 1972.  He has indicated that he was surgically treated for diverticulitis in 1988 and had growths removed from his colon in 1990.  

The Veteran's service treatment records show that the Veteran had some colon problems before his service, although there are no medical records of record that clarify what, precisely, was the nature of these problems.  The Veteran's November 1968 entrance examination indicates that the Veteran had colon trouble due to a "'nervous' condition in college," and "stomach, liver, or intestinal trouble" is checked on his November 1968 and July 1969 examination forms.  Nothing was noted at separation examination.

The Veteran's VA treatment records show a previous history of colon polyps.  The Veterans private medical records indicate that on numerous occasions in the past he has been treated for perforated sigmoid colon, diverticulosis, diverticulitis, ruptured diverticulum, rectal bleeding, irritable bowel syndrome (IBS), and stomach pain brought on or aggravated by anxiety.

The Veteran's VA treatment records also indicate that he has more recently complained of continuing stomach and colon problems.  In November 2010 he complained of stomach pain and chronic lower abdominal pain.  In October 2011 he was treated for abdominal pain, stomach pain, and diarrhea.  

In March 2012 the Veteran submitted a report from a recent colonoscopy at the GI at Mountainside Endoscopy Center which indicated that he had a polyp in the sigmoid colon, diverticulosis, and non-bleeding internal hemorrhoids.

The Veteran was afforded a VA examination in December 2011 for intestinal conditions, but the examiner addressed only the issues of IBS and his 1988 surgery for diverticulitis, and not any other possible colon disorders.  The examiner opined that the Veteran's IBS was not related to service because it clearly and unmistakably existed prior to service, despite the absence of any diagnoses in the record for IBS prior to his service in the Veteran's records and the Veteran's statements of record that he did not have IBS until 1972.  In addition, the Veteran's medical records indicate that he has had other colon-related diagnoses, including polyps, rectal bleeding, diverticulosis, non-bleeding internal hemorrhoids, and stomach pain caused by anxiety, none of which were addressed by the December 2011 examination.  As the Veteran's record includes diagnoses that connect his stomach pain to anxiety, the relationship between the Veteran's service-connected PTSD and his colon disorders should also be considered.  The Veteran should be scheduled for a new VA gastrointestinal examination to determine the current nature of all of the Veteran's current colon problems and their relationship to his service and service-connected disability.

Furthermore, since the last adjudication of the Veteran's claim was issued in a January 2012 supplemental statement of the case, new evidence added to the record indicates that the Veteran has had further complaints and treatment for colon-related ailments which have not been considered by the agency of original jurisdiction.  
The January 2012 supplemental statement of the case indicates that the Veteran's VA treatment records were only reviewed through July 2007.  However, the record, which includes VA treatment records stored in the Veteran's electronic Virtual VA file, includes treatment records dating to October 2012, which encompass the November 2010 and October 2011 complaints described above.  The Veteran has also submitted a new March 2012 private medical report that has not been considered by the agency of original jurisdiction.  As this evidence is directly relevant to the Veteran's claim and not duplicative of records already included in the record, this evidence must be considered by the RO/AMC prior to the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.37 (2012).

Additionally, as the Veteran's submission of the March 2012 colonoscopy report indicates that he has likely continued receiving treatment for colon disorders from a private physician, relevant ongoing medical records should also be requested and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (2012).  The RO/AMC should request that the Veteran provide any relevant records or necessary releases to request such records, to include all colon treatment at the GI at Mountainside Endoscopy Center.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms for all medical care providers who have treated him for a colon disorders, to specifically include the GI at Mountainside Endoscopy Center.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  If he so desires, the appellant may also obtain and submit these records.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA gastrointestinal examination to evaluate his claim for colon disorders.  The claims folder must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  After reviewing the record and examining the Veteran, the examiner should provide an opinion with respect to the following questions:

a.  The examiner should indicate what disorders of the colon the Veteran currently has, to include discussion of the following conditions: perforated sigmoid colon, diverticulosis, diverticulitis, ruptured diverticulum, rectal bleeding, IBS, and stomach pain brought on or aggravated by anxiety.  For every diagnosis found on examination, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to the Veteran's active military service, to include due to exposure to Agent Orange.  

b.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

c.  If the examiner determines that the Veteran's IBS or other colon disorder found on examination is not related to active military service because it existed prior to service, please provide a clear rationale for this opinion based on medical evidence.  In the absence of medical evidence indicating that the Veteran's IBS preexisted service, the examiner should consider the lay statements of the Veteran regarding the onset and symptomatology of his colon disorders.  

d.  For any disability found to pre-exist service, the examiner is requested to provide an opinion on whether there is evidence that the disorder increased in disability during military service.  If the Veteran's preexisting condition did not undergo an increase during active service (i.e., was not aggravated), is the evidence against aggravation clear and unmistakable?  If there was an increase in severity of the Veteran's preexisting condition during active service, was that increase clearly and unmistakably due to the natural progress of the disease?

The examiner should provide a complete rationale for all conclusions reached.

3.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiners documented their consideration of all records contained in Virtual VA.  
The RO/AMC must ensure that all additional requested actions has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the above, the RO/AMC should review the evidence, including all VA records since July 2007 and evidence submitted by the Veteran in March 2012, and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

